PER CURIAM
Appellant seeks reversal of a judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant contends that the trial court committed plain error when it failed to advise him of his right to subpoena witnesses. ORS 426.100(l)(d). The state concedes that the court’s failure constitutes plain error. See State v. S. J. F., 247 Or App 321, 326, 269 P3d 83 (2011) (a violation of ORS 426.100(1) is plain error). We have held that a violation of ORS 426.100(1) is not harmless where the record does not demonstrate that the “appellant was adequately advised of his rights or that he, in fact, exercised those rights at the hearing.” State v. N. S., 201 Or App 71, 74, 116 P3d 949 (2005). We agree with and accept the state’s concession, and for the reasons stated in S. J. F., we exercise our discretion to correct that error and reverse. 247 Or App at 325. Because we reverse the judgment on that basis, we do not address appellant’s second assignment of error, which is a challenge to the sufficiency of the evidence supporting the commitment order.
Reversed.